                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                            Plaintiffs,                                         8:16CR87

           vs.
                                                                                ORDER
VIRGIL APODACA, JR.,

                            Defendant.


      Defendant Virgil Apodaca, Jr. appeared before the court on January 4, 2019, on an Amended Petition
for Warrant or Summons for Offender Under Supervision [186]. Defendant was represented by Federal
Public Defender, David R. Stickman, and the United States was represented by Assistant U.S. Attorney,
Kimberly C. Bunjer. Defendant waived his right to a probable cause hearing on the Amended Petition
pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The government moved for detention, and a detention hearing
was held. The government’s motion for detention is denied and Defendant shall be released on the current
terms and conditions of supervision upon completion of a Consent to Modify Conditions of Supervision.
      The undersigned magistrate judge does find that the petition alleges probable cause and that
Defendant should be held to answer for a final dispositional hearing before Senior Judge Smith Camp.


      IT IS ORDERED:
      1.           The government’s unopposed oral motion to withdraw the Petition for Warrant or
Summons for Offender Under Supervision [184] is granted.
      2.           A final dispositional hearing will be held before Senior Judge Smith Camp in Courtroom
No. 2, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, on
February 14, 2019, at 11:00 a.m. Defendant must be present in person.
      3.           Defendant is released on the current and modified terms and conditions of supervision.


           Dated this 7th day of January, 2019.

                                                           BY THE COURT:

                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
